ACCEPTED
                                                                                                    03-14-00560-CR
                                                                                                            3871260
                                                                                           THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               1/23/2015 1:20:16 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                       CAUSE NO. 03-14-00560-CR
   IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                          _____________________
                                                                   FILED IN
                      CHRISTOPHER NEWBERRY                  3rd COURT OF APPEALS
                                 Appellant                      AUSTIN, TEXAS
                                    VS.                     1/23/2015 1:20:16 AM
                         THE STATE OF TEXAS                   JEFFREY D. KYLE
                           ____________________                     Clerk
 Cause No. C1CR-14-209349, Travis County, Texas, County Court #5, Honorable,
                       Nancy Hohengarten, presiding
                           ____________________
 APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
COMES NOW, CHRISTOPHER NEWBERRY, appellant, pursuant to U.S.Const.,

Amends. 5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules

4.1, 10.5, 38.6 and 38.9, and moves the Court to extend the time for filing appellant’s

brief SIXTY (60) days to March 16, 2015, and shows:

                           I. PROCEDURAL HISTORY.
On or about August 7, 2014, on plea of not guilty, a jury convicted appellant of driving

while intoxicated, a class B misdemeanor. The court assessed sentence of 120 days

Travis County jail, no fine. Motion for New Trial apparently was timely filed August 28,

2014. Notice of Appeal was filed prematurely on August 28, 2014, and an Amended

Notice of Appeal was filed October 14, 2015 (correcting the defendant’s name in the body

of the Notice). The reporter's record was filed December 16, 2014.

                         II. NO PRIOR EXTENSIONS.
Appellant has received no extensions of time to file his brief.

                               III. TIME OF MOTION.
The brief was due January 15, 2015. This motion is filed by mailing within 15 days

thereof.

                     IV. REASONS FOR EXTENSION OF TIME.
Appellant requests for an extension of time based on the following:

1. Counsel is presently working on the brief in the appeal of Cause No. 03-14-00193,
Martin Lopez Montejo v. The State of Texas, presently due on February 4, 2015.

2. Counsel was out of town with family for Christmas from December 21 to 28, 2014.

3. In the last 30 days, counsel represented some 36 clients with some 60 cases
(approximately 29/49 appointed and/or jail requiring prompt disposition) and disposed of
some 4 defendants and 4 cases.

5. Therefore, asks this Honorable Court to extend the time for filing brief SIXTY (60)
days to March 16, 2015, so appellant will be given a full and meaningful appeal and
accorded due process and due course of law, his right to appeal and effective assistance of
counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief SIXTY (60) days to March 16, 2015.

                                             RESPECTFULLY SUBMITTED,
                                              /s/ Christopher P. Morgan

                                             Christopher P. Morgan
                                             State Bar No. 14435325
                                             3009 N. IH 35
                                             Austin, Texas 78722
                                             (512) 472-9717 // FAX: 472-9798
                                             ATTORNEY FOR APPELLANT


CERTIFICATE OF SERVICE: I, Christopher P. Morgan, certify a true and correct
copy of this Motion was served on the Office of the County Attorney for Travis County,
Texas on January 23, 2015, by mail to P.O.Box 1748, Austin, TX 78767 .
                                            /s/ Christopher P. Morgan